Citation Nr: 1124388	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  08-04 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to an increased compensable disability rating for residuals of an injury to the left (minor) hand ring finger. 


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION

The Veteran had active military service from October 1963 to October 1967, May to June 1999, and December 2001 to August 2002. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in Newark, New Jersey.  By that rating decision, the RO, in part, denied service connection for a low back disability and continued a noncompensable disability rating assigned to the service-connected residuals of an injury of the left hand ring finger.  The Veteran appealed the RO's March 2007 rating action to the Board.

On VA Form 21-4138, Statement in Support of Claim, dated in September 2010, the Veteran cancelled his hearing at the Newark, New Jersey RO before a Veterans Law Judge  (i.e., Travel Board (TB) hearing)).  Thus, his request for a TB hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2010).


FINDINGS OF FACT a

1.  A low back disability was not shown in the Veteran's first period of active service (October 1963 to October 1967) and has not been shown by competent evidence to be related to a disease or injury that originated during that first period of active service.  

2.  A low back disability was not noted on a September 1998 examination for the New Jersey Air National Guard or on September 1999 and December 2000 Annual Medical Certificates for the United States Air Force.  However, a September 1998 Report of Medical History, contains a notation by the examining physician that the Veteran had undergone a microdiskectomy at L4-5, and a post-service VA examination report clearly and unmistakably show that the Veteran's low back disability had pre-existed his second period of active military service (May to June 1999) and his final period of military service (December 2001 to August 2002), and rebuts the presumption of soundness.

3.  Clear and unmistakable evidence shows that the Veteran's pre-existing low back disability was not aggravated by his second period of active military service (May to June 1999) or his final period of active military service (December 2001 to August 2002).

4.  The Veteran is right handed. 

5.  The Veteran's left ring finger is manifested by a fixed flexion deformity of 50 degrees in the left side, which does not approximate amputation, and does not involve ankylosis or limitation of motion of the other fingers or overall interference with function of the left hand.


CONCLUSIONS OF LAW

1.  The presumptions of sound condition at the time of the Veteran's entry into his second period of active service in May 1999 and his third period of active military service in December 2001 are rebutted.  38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306 (2010); VAOPGCPREC 3-03 (July 16, 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

2.  The presumption of aggravation of a pre-existing low back disorder is rebutted, and the criteria for a grant of service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 101, 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.304 (2010).

3. The criteria for an increased (compensable) disability rating for residuals of an injury to the left (minor) hand ring finger have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.68, 4.71a, Diagnostic Code 5230 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).
Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim. The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.

Proper notification must also invite the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). See also Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 (2004).
In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required.

The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id.

The VCAA is not applicable, however, where further assistance would not aid the Veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

In a February 2006 pre-adjudication letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his service connection and increased evaluation claims. The RO also specified what information and evidence must be submitted by him, what information and evidence will be obtained by VA, and the need for him to advise VA of or submit any further evidence that pertains to the claims.

The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO&IC).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). VA, however, may proceed with adjudication of a claim if errors in the timing or content of the VCAA notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Here, via the February 2006 letter, notice was provided prior to the appealed March 2007 rating action.  Id.

Regarding the increased evaluation claim, in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009), the Federal Circuit found that, at a minimum, adequate VCAA notice requires that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes.  Id. Here, via a May 2008 letter, the RO informed the Veteran of the Vazquez requirements. Id.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim (those five elements include: Veteran status, existence of a disability, connection between the Veteran's service and that disability, degree of disability, and effective date pertaining to the disability).  In this case, via a March 2006, letter, VA informed the Veteran of the Dingess elements with respect to the service connection and increased evaluation claims.

The RO has taken appropriate action to comply with the duty to assist the Veteran with the development of the claims analyzed below.  The record includes service treatment records (STRs), as well as post-service private and VA examination medical reports and statements of the Veteran and a service comrade.  In June 2006 and December 2007, VA examined the Veteran to determine the etiology of his low back disability and current severity of his service-connected residuals of an injury to the left (minor) hand ring finger.  Copies of the above-cited VA examination reports are contained in the claims files.

The Board finds that there is no further assistance that would be reasonably likely to substantiate the claims analyzed below.  In fact, on an April 2006 VCAA Notice Response Form, the Veteran indicated that he did not have any additional evidence to submit in support of his claims.  He requested that the Board decide his appeal based on the evidence of record. 

II.  Merits Analysis

(i) Service Connection Claim

A low back disability was not shown in the Veteran's first period of active service (October 1963 to October 1967), there was a normal spine examination upon separation, and there is no competent evidence that relates a low back disability to a disease or injury that originated during that first period of active service, and the Veteran does not contend otherwise.  The Veteran contends that his preexisting low back disability was aggravated during his final period of active military service (i.e., December 2001 to August 2002). 

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A disease considered by medical authorities to be of familial (or hereditary) origin by its very nature preexists military service.  However, service connection for congenital, developmental, or familial diseases can be granted if manifestations of the disease in service constitute aggravation of the condition.  38 C.F.R. §§ 3.303, 3.304, 3.310 (2010); VAOPGCPREC 82-90 (July 18, 1990); 56 Fed. Reg. 45711 (1990).  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310 (2010).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1110, 1111 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b) (2010).

Pertinent in this matter is the decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), which summarized the effect of 38 U.S.C.A. § 1111 relative to claims for service-connected disability.

In pertinent part, Wagner held that when no pre-existing condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre- existing and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the "pre-existing condition. 38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322 (2010).

Conversely, Wagner held that if a pre-existing disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation. See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease." 38 U.S.C. § 1153; see also 38 C.F.R. § 3.306 (2006); Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995). Temporary or intermittent flare-ups of a pre- existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 C.F.R. § 3.102.

Because a low back disability was not noted on a September 1998 examination for the New Jersey Air National Guard or on September 1999 and December 2000 Annual Medical Certificates for the United States Air Force, the presumption of soundness is applicable.  

Because the Veteran is entitled to a presumption of soundness, the Board must determine whether, under 38 U.S.C.A. § 1111, the presumption of soundness is rebutted by clear and unmistakable evidence.  The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service and that it was not aggravated during service. Wagner, supra; VAOPGCPREC 3-03 (July 16, 2003).

The Board initially finds that the evidence of record clearly and unmistakably shows that the Veteran's low back disability pre-existed his second and third periods of active service.  First, the Veteran has reported in written statements throughout the appeal, as he is competent to do, that he underwent a lumbar laminectomy in 1993 by a private surgeon secondary to severe degenerative arthritis at L5-6, S1.  (See September 1998 Report of Medical History, reflecting that the Veteran had undergone a microdiskectomy at the age of 51 at L4-5, Report of Contact, dated in November 2007, and June 2006 and December 2007 VA examination reports).  Second, in December 2007, a VA examiner described the Veteran's low back disability, then diagnosed as central canal stenosis and foraminal stenosis at L2 and L3-4, as a "congenital condition."  Finally, the December 2007 VA examiner, who had also examined the Veteran in June 2006, concluded, as an initial matter, that the Veteran's low back disability had existed prior to his entrance into military service in December 2001.  There is no evidence against a finding that the Veteran's low back disability had pre- existed the second and third periods of military service, and he does not contend otherwise.

Thus, the remaining question is whether the evidence clearly and unmistakably demonstrates that the Veteran's preexisting low back disability was not aggravated by the Veteran's final period of active military service.  The Veteran's STRs are wholly devoid of any subjective complaints or clinical findings of any low back pathology during his second and during his final period of active military service (i.e., May to June 1999, and December 2001 to August 2002).  On a February 2002 Medical Evaluation Questionnaire, the Veteran indicated that he had, at one time, injured his back.  He also stated that he did not have any back pain at that time.  He also stated that he did not have any difficulty squatting to the ground, bending his knees, or climbing a flight of stairs or a ladder carrying more than 25 pounds.  On DD Forms 2795 and 2796, Pre-Deployment and Post-Deployment Health Assessments, dated in February and April 2002, respectively, the Veteran checked the box indicating that he was in "Excellent" health.  He denied having any medical problems.  On a July 2002,  Report of Medical Assessment, the Veteran checked the box indicating that his health had remained "THE SAME" when compared to his last medical assessment.  He reported that he intended to seek disability benefits for an unrelated disability.   

In addition, in June 2006 and December 2007, the same VA examiner examined the Veteran in connection with his service connection claim.  At each examination, the VA examiner recorded the Veteran's pre-service history of having undergone a lumbar laminectomy in 1993 and of having sought treatment for back pain from a private chiropractor after service discharge in 2002.  (See, too, November 2005 report, prepared by George T. Rabito, reflecting that the Veteran had initially sought treatment for back pain in September 2002.  He was diagnosed as having lumbalgia, lumbosacral neuritis and lumbosacral muscle spasms in November 2005).  

The VA examiner also noted a  "2006" private magnetic resonance imaging (MRI) scan of the Veteran's low back that revealed a congenital condition, central canal stenosis and foraminal stenosis at L2, L3-4, and a December 2007 statement, prepared by the Veteran's service comrade, W. B., wherein he stated that he had observed the Veteran in pain from moving ground equipment while serving as supervisor of the Aerospace Ground Equipment shop in Southwest Asia from March to April 2002.  After a review of the above-cited evidence, as well as his physical evaluations of the Veteran's lumbar spine in June 2006 and December 2007, which did not reveal any evidence of intervertebral disc syndrome, the VA examiner opined that the Veteran's current back pain was the natural progression of the diagnosis of degenerative arthritis and long-term condition of congenital stenosis.  (See June 2006 and December 2007 VA examination reports).  This opinion is probative and uncontroverted and is supported by the medical evidence of record, namely the Veteran's STRS from his final period of active military service, which are devoid of any complaints or clinical findings referable to the low back.  

Thus, the Board finds that there is clear and unmistakable evidence establishing that the Veteran's preexisting low back disability loss did not chronically worsen or increase in severity during his final period of military service.  Based on the foregoing, the Board finds the Veteran's low back disability clearly and unmistakably existed prior to service and that it was clearly and unmistakably not aggravated by service.  Thus, the presumption of soundness is rebutted. 38 U.S.C.A. § 1111.  See also VAOPGCPREC 03-2003 (July 16, 2003).  Accordingly, the Board concludes that service connection for a low back disability is not warranted.

The Veteran and his service comrade, Staff Master Sergeant W. B., are competent to provide statements concerning factual matters of which they have firsthand knowledge (i.e., experiencing or observing pain in the Veteran's low back).  See Barr v. Nicholson, 21 Vet. App. 303   (2007); Barr v. Nicholson, 21 Vet. App. 303   (2007); Washington v. Nicholson, 19 Vet. App. 362   (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007). 

The Veteran's contention that his low back disability underwent permanent aggravation during his final period of military service is not competent medical evidence to support an award of service connection.  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a).  The Veteran has not shown, nor claimed, that he possesses the medical expertise that is required to render a competent opinion as to actual diagnoses and/or medical causation.  See Barr, supra; Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (finding Veteran competent to describe dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise). 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56   (1990).



(ii) Increased Evaluation Claim

The Veteran contends that his service-connected residuals of an injury to the left (minor) hand ring finger have increased in severity and warrant a compensable disability rating. 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2010).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The rating schedule authorizes the assignment of a 0 percent (noncompensable) evaluation in every instance in which the rating schedule does not provide such an evaluation and the requirement for a compensable evaluation are not met. 38 C.F.R. § 4.31 (2010).

The Veteran's service-connected residuals of an injury to the left (minor) hand ring finger are rated under 38 C.F.R. § 4.71a, Diagnostic Code 5230.  Pursuant to Diagnostic Code 5230, any limitation of motion of the ring or little finger warrants a noncompensable evaluation.

Under Diagnostic Code 5227, ankylosis of the ring or little finger is rated as noncompensable whether unfavorable or favorable.  A note following DC 5227 provides that in the case of ankylosis, consideration should be given as to whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand. 

As noted, for disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment. See DeLuca v. Brown, 8 Vet. App. 202 (1995).   However, where, as here, the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, these regulations are not for application.  Johnston v. Brown, 10 Vet. App. 80 (1997).

When examined by VA in June 2006, the Veteran had full range of motion of the left wrist and fingers except that the ring finger showed a fixed flexion deformity of 50 degrees in the left side.  There was tenderness in the [left] hand ring finger distal interphalangeal joint.  There was no gap between the tip of the thumb and the finger.  There was a one-centimeter gap between the tip of the ring finger and midtransverse crease.  There was no gap between the thumb pad and the fingers after the thumb attempted to appose.  The Veteran's muscle strength (i.e., pulling, pushing and twisting) was intact.  The examiner concluded that there was no functional disability found due to the "hand."  Ten movement closing and opening of the left hand showed pain increased to number two (2) "in the scale."  

A December 2007 VA examination report showed that the range of motion of the  metacarpalphalangeal joint of all of the fingers of the left hand was to 90 degrees, and 60 and 70 degrees of the proximal interphalangeal and distal interphalangeal joints, respectively.  There was a 30-degreee active loss of range of motion of the left ring finger.  The Veteran exhibited full passive range of motion of the left hand and had full active closure.  There was no gap between the tip of the thumb and the fingers, the tip of the fingers and the proximal transverse crease or the fingers with the thumb attempting to oppose the fingers.  Strength of pushing, pulling, twisting were all active except that there was at least 50 percent of loss of function over the left hand fourth finger.  There was a flexion contracture of the fourth finger interphalangeal joint on active range of motion, but passive range of motion was full.  Functionally, the Veteran was able to type with all the fingers of the left hand, especially the ring finger.  The Veteran could not use the full function of the ring finger of the left hand, but 50 percent function of the ring finger showed "no lobs."  Overall, the VA examiner concluded that there was no significant disability in the nondominant left hand fourth finger after considering hand function.  The examiner noted that the Veteran had resisted full hand function and could not be correctly evaluated.    

Overall, the medical evidence of record does not show ankylosis of the left ring finger that would warrant evaluation as amputation; nor does it show limitation of motion of the other digits or interference with the overall function of the hand warranting an additional evaluation.  There is therefore no basis for a compensable disability rating for the service-connected residuals of an injury to the left (minor) hand ring finger under the applicable diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5227, 5230.

(iii) Extraschedular Consideration

Pursuant to § 3.321(b)(1) (2010), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b)(1) (2010).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's service-connected left ring finger disability, as discussed above, is manifested by symptomatology contemplated by the rating criteria-limiation of motion of the ring finger.  Hence, referral for consideration of an extraschedular rating is not warranted.


ORDER

Service connection for a low back disability is denied. 

An increased compensable disability rating for residuals of an injury to the left (minor) hand ring finger is denied., 




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Vet	erans' Appeals



Department of Veterans Affairs


